UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21761 KEELEY FUNDS, INC. (Exact name of registrant as specified in charter) 111 West Jackson Boulevard SUITE 810 CHICAGO, IL 60604 (Address of principal executive offices) (Zip code) ALAN GOLDBERG K&L Gates LLP 70 WEST MADISON STREET, SUITE 3100 CHICAGO, IL 60602 (Name and address of agent for service) 312-786-5000 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2016 Date of reporting period:December 31, 2015 Item 1. Schedule of Investments. Keeley Small Cap Value Fund Schedule of Investments December 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 99.84% Auto Components - 1.04% American Axle & Manufacturing Holdings, Inc. (a) $ Building Products - 2.45% A.O. Smith Corporation NCI Building Systems, Inc. (a) Chemicals - 3.14% Chemtura Corp. (a) Sensient Technologies Corp. Commercial Banks - 12.59% BancorpSouth, Inc. FirstMerit Corp. LegacyTexas Financial Group, Inc. Synovus Financial Corp. Texas Capital Bancshares, Inc. (a) UMB Financial Corp. Union Bankshares Corp. Wintrust Financial Corp. Commercial Services & Supplies - 3.41% ABM Industries, Inc. Ritchie Bros. Auctioneers, Inc. (b) Communications Equipment - 1.59% Mitel Networks Corp. (a) Computer & Peripherals - 1.09% Diebold, Inc. Consumer Finance - 1.52% SLM Corp. (a)(b) Diversified Consumer Services - 3.36% Hillenbrand, Inc. Houghton Mifflin Harcourt Co. (a) Diversified Financial Services - 1.82% Air Lease Corp. Electric Utilities - 1.32% Allete, Inc. Electrical Equipment - 2.53% Generac Holdings, Inc. (a)(b) Regal Beloit Corp. Electronic Equipment, Instruments & Components - 0.86% Knowles Corp. (a)(b) Food Products - 1.57% Flowers Foods, Inc. Gas Utilities - 2.87% One Gas, Inc. South Jersey Industries, Inc. (b) Health Care Equipment & Supplies - 2.86% Alere, Inc. (a) Wright Medical Group N.V. (a) Home Furnishings - 1.21% Fortune Brands Home & Security, Inc. Hotels, Restaurants & Leisure - 5.89% Bloomin' Brands, Inc. Denny's Corp. (a) Intrawest Resorts Holdings, Inc. (a) Vail Resorts, Inc. Household Durables - 1.52% Tri Pointe Group, Inc. (a) Industrial Conglomerates - 1.57% ITT Corp. Insurance - 4.30% American Equity Investment Life Holding Co. Hanover Insurance Group, Inc. Internet & Catalog Retail - 1.00% FTD Companies, Inc. (a) Leisure Products - 1.51% Vista Outdoor, Inc. (a) Machinery - 4.74% EnPro Industries, Inc. ESCO Technologies, Inc. John Bean Technologies Corp. Media - 4.60% E.W. Scripps Company Media General, Inc. (a)(b) Time, Inc. Metals & Mining - 2.79% Commercial Metals Co. Kaiser Aluminum Corp. Multi-Utilities - 1.77% Northwestern Corp. Oil, Gas & Consumable Fuels - 2.57% Parsley Energy, Inc. (a) Synergy Resources Corp. (a) Paper & Forest Products - 1.30% Kapstone Paper & Packaging Corp. Real Estate Investment Trusts (REITs) - 8.28% Gaming & Leisure Properties, Inc. Ryman Hospitality Properties, Inc. Sabra Health Care REIT, Inc. Spirit Realty Capital, Inc. Urban Edge Properties (b) Xenia Hotels & Resorts, Inc. Real Estate Management & Development - 0.88% Forestar Group, Inc. (a) Road & Rail - 0.77% Genesee & Wyoming, Inc. (a) Semiconductors & Semiconductor Equipment - 1.72% Fairchild Semiconductor International, Inc. (a) Software - 1.26% Verint Systems, Inc. (a) Specialty Retail - 3.66% CST Brands, Inc. Penske Automotive Group, Inc. Thrifts & Mortgage Finance - 4.48% Iberiabank Corp. Kearny Financial Corp. Provident Financial Services, Inc. United Financial Bancorp, Inc. Total Common Stocks (Cost $1,189,906,391) $ Principal Amount INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LENDING - 0.92% Repurchase Agreements - 0.85% $ Credit Suisse First Boston Repurchase Agreement, (Dated 12/31/2015), 0.28%, due 01/04/2016, (Repurchased proceeds $11,700,364); [Collateralized by $12,092,500 U.S. Treasury Note, 1.75%, 3/31/2022 (Market Value $11,934,075)] $ Shares Money Market Funds - 0.07% Goldman Sachs Financial Square Money Market Fund - Institutional Class, 0.28% Deutsche Money Market Series - Institutional Shares, 0.25% Total Investments Purchased With Cash Collateral From Securities Lending (Cost $12,621,763) $ SHORT TERM INVESTMENTS - 0.75% Money Market Funds - 0.75% Fidelity Institutional Money Market Portfolio - Institutional Class, 0.28% $ Total Short-Term Investments (Cost $10,330,100) $ Total Investments (Cost $1,212,858,254) - 101.51% $ Liabilities in Excess of Other Assets - (1.51)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) All or a portion of security is out on loan.See Note 1 in the Notes to the Schedule of Investments. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedule of Investments. Keeley Small Cap Dividend Value Fund Schedule of Investments December 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 98.08% Automobiles - 1.54% Winnebago Industries, Inc. $ Capital Markets - 4.56% Silvercrest Asset Management Group, Inc. Solar Cap Ltd. Virtu Financial, Inc. Chemicals - 0.70% Innophos Holdings, Inc. Commercial Banks - 13.51% BancorpSouth, Inc. Columbia Banking System, Inc. FirstMerit Corp. Glacier Bancorp, Inc. Hanmi Financial Corp. LegacyTexas Financial Group, Inc. Union Bankshares Corp. Wintrust Financial Corp. Yadkin Financial Corp. Commercial Services & Supplies - 2.48% CECO Environmental Corp. Deluxe Corp. Construction & Engineering - 1.42% Primoris Services Corp. Electric Utilities - 1.83% Allete, Inc. El Paso Electric Co. Electrical Equipment - 3.01% AZZ, Inc. Regal Beloit Corp. Electronic Equipment, Instruments & Components - 3.60% AVX Corp. Daktronics, Inc. Dolby Laboratories, Inc. Richardson Electronics Ltd. Energy Equipment & Services - 0.59% Bristow Group, Inc. Tidewater, Inc. Food Products - 1.44% Sanderson Farms, Inc. Gas Utilities - 1.83% One Gas, Inc. South Jersey Industries, Inc. Health Care Equipment & Supplies - 1.28% Meridian Bioscience, Inc. Health Care Providers & Services - 2.65% Chemed Corp. Owens & Minor, Inc. Hotels, Restaurants & Leisure - 3.96% Bob Evans Farms, Inc. Interval Leisure Group, Inc. Marriott Vacations Worldwide Corp. Household Durables - 1.02% Nacco Industries, Inc. Independent Power and Renewable Electricity Producers - 0.80% Abengoa Yield PLC Insurance - 5.57% Arthur J. Gallagher & Co. FBL Financial Group, Inc. James River Group Holdings Ltd. Reinsurance Group of America, Inc. IT Services - 0.98% EPIQ Systems, Inc. Machinery - 3.48% Alamo Group, Inc. John Bean Technologies Corp. Media - 1.01% Time, Inc. Metals & Mining - 1.51% Commercial Metals Co. Multi-line Retail - 0.75% Stage Stores, Inc. Multi-Utilities - 1.15% Northwestern Corp. Oil, Gas & Consumable Fuels - 2.49% Alon USA Energy, Inc. World Fuel Services Corp. Professional Services - 1.54% Resources Connection, Inc. Real Estate Investment Trusts (REITs) - 14.08% CareTrust REIT, Inc. CorEnergy Infrastructure Trust, Inc. EdR Gramercy Property Trust, Inc. National Storage Affiliates OUTFRONT Media, Inc. Ryman Hospitality Properties, Inc. Sabra Health Care REIT, Inc. Spirit Realty Capital, Inc. STAG Industrial, Inc. Xenia Hotels & Resorts, Inc. Semiconductors & Semiconductor Equipment - 3.54% Cohu, Inc. Cypress Semiconductor Corp. IXYS Corp. Specialty Retail - 1.84% CST Brands, Inc. Textiles, Apparel & Luxury Goods - 2.39% Culp, Inc. Movado Group, Inc. Thrifts & Mortgage Finance - 6.93% Berkshire Hills Bancorp, Inc. Iberiabank Corp. Oritani Financial Corp. Provident Financial Services, Inc. United Financial Bancorp, Inc. Trading Companies & Distributors - 2.15% Kaman Corp. Textainer Group Holdings Ltd. Transportation Infrastructure - 1.44% Macquarie Infrastructure Company LLC Water Utilities - 1.01% California Water Service Group Total Common Stocks (Cost $102,984,953) $ Total Investments (Cost $102,984,953) - 98.08% $ Other Assets in Excess of Liabilities - 1.92% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedule of Investments. Keeley Small-Mid Cap Value Fund Schedule of Investments December 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 99.82% Aerospace & Defense - 2.46% Aerojet Rocketdyne Holdings, Inc. (a) $ Orbital ATK, Inc. Auto Components - 2.73% Allison Transmission Holdings, Inc. Delphi Automotive PLC Building Products - 1.67% A.O. Smith Corporation Capital Markets - 1.85% OM Asset Management PLC Chemicals - 4.92% Ashland, Inc. Chemtura Corp. (a) Huntsman Corp. Commercial Banks - 7.88% Hanmi Financial Corp. Investors Bancorp, Inc. LegacyTexas Financial Group, Inc. Synovus Financial Corp. UMB Financial Corp. Commercial Services & Supplies - 1.12% Copart, Inc. (a) Communications Equipment - 1.29% Mitel Networks Corp. (a) Consumer Finance - 1.22% SLM Corp. (a) Diversified Consumer Services - 1.71% Carriage Services, Inc. Diversified Financial Services - 4.69% Air Lease Corp. CIT Group, Inc. Fidelity National Financial, Inc. Electrical Equipment - 2.72% Generac Holdings, Inc. (a) Regal Beloit Corp. Electronic Equipment, Instruments & Components - 0.98% Knowles Corp. (a) Food Products - 1.08% Flowers Foods, Inc. Health Care Equipment & Supplies - 3.25% Alere, Inc. (a) Wright Medical Group N.V. (a) Health Care Providers & Services - 1.58% Laboratory Corporation of America Holdings (a) Home Furnishings - 1.64% Fortune Brands Home & Security, Inc. Hotels, Restaurants & Leisure - 4.05% Denny's Corp. (a) Jack In The Box, Inc. Marriott Vacations Worldwide Corp. Household Durables - 2.98% Jarden Corp. (a) Tri Pointe Group, Inc. (a) Household Products - 1.63% Spectrum Brands Holdings, Inc. Industrial Conglomerates - 1.40% ITT Corp. Insurance - 2.69% American Equity Investment Life Holding Co. Hanover Insurance Group, Inc. Internet & Catalog Retail - 1.01% FTD Companies, Inc. (a) IT Services - 3.10% Broadridge Financial Solutions, Inc. Wex, Inc. (a) Machinery - 6.02% EnPro Industries, Inc. ESCO Technologies, Inc. John Bean Technologies Corp. Wabtec Corp. Media - 3.40% Starz (a) TEGNA, Inc. Tribune Co. Metals & Mining - 2.45% Commercial Metals Co. Kaiser Aluminum Corp. Multi-Utilities - 1.79% NRG Energy, Inc. Oil, Gas & Consumable Fuels - 1.34% Energen Corp. Real Estate Investment Trusts (REITs) - 10.87% CareTrust REIT, Inc. Equity Commonwealth (a) Gaming & Leisure Properties, Inc. Iron Mountain, Inc. Lamar Advertising Co. Ryman Hospitality Properties, Inc. Sabra Health Care REIT, Inc. Spirit Realty Capital, Inc. Real Estate Management & Development - 0.68% Forestar Group, Inc. (a) Road & Rail - 2.13% Genesee & Wyoming, Inc. (a) Ryder System, Inc. Software - 2.48% CDK Global, Inc. Verint Systems, Inc. (a) Specialty Retail - 4.48% Cabelas, Inc. (a) CST Brands, Inc. Penske Automotive Group, Inc. Textiles, Apparel & Luxury Goods - 2.42% Hanesbrands, Inc. PVH Corp. Water Utilities - 2.11% American Water Works Company, Inc. Total Common Stocks (Cost $165,763,164) $ SHORT-TERM INVESTMENTS - 0.23% Money Market Funds - 0.23% Fidelity Institutional Money Market Portfolio - Institutional Class, 0.28% $ Total Short-Term Investments (Cost $458,456) $ Total Investments (Cost $166,221,620) - 100.05% $ Liabilities in Excess of Other Assets - (0.05)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedules of Investments. Keeley Mid Cap Value Fund Schedule of Investments December 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 99.94% Auto Components - 3.47% Allison Transmission Holdings, Inc. $ Delphi Automotive PLC Capital Markets - 2.98% Ameriprise Financial, Inc. Invesco Ltd. Chemicals - 4.68% Ashland, Inc. FMC Corp. Huntsman Corp. Commercial Banks - 6.86% BOK Financial Corp. Investors Bancorp, Inc. Synovus Financial Corp. Construction & Engineering - 1.53% Quanta Services, Inc. (a) Consumer Finance - 4.01% Discover Financial Services SLM Corp. (a) Containers & Packaging - 1.68% WestRock Co. Diversified Financial Services - 4.37% Air Lease Corp. CIT Group, Inc. Electrical Equipment - 1.89% Regal Beloit Corp. Electronic Equipment, Instruments & Components - 1.42% Knowles Corp. (a) Food Products - 2.06% Flowers Foods, Inc. Health Care Providers & Services - 5.04% AmerisourceBergen Corp. Laboratory Corporation of America Holdings (a) Home Furnishings - 2.20% Fortune Brands Home & Security, Inc. Hotels, Restaurants & Leisure - 4.60% MGM Resorts International (a) Wyndham Worldwide Corp. Household Durables - 4.49% Jarden Corp. (a) Tri Pointe Group, Inc. (a) Industrial Conglomerates - 2.16% ITT Corp. Insurance - 8.11% Arthur J. Gallagher & Co. PartnerRe Ltd. Reinsurance Group of America, Inc. W.R. Berkley Corp. IT Services - 2.29% Fidelity National Information Services, Inc. Life Sciences Tools & Services - 2.50% Agilent Technologies, Inc. Media - 3.89% Scripps Networks Interactive, Inc. TEGNA, Inc. Tribune Co. Multiline Retail - 2.38% Dollar Tree, Inc. (a) Multi-Utilities - 2.53% MDU Resources Group, Inc. OGE Energy Corp. Oil, Gas & Consumable Fuels - 3.62% Continental Resources, Inc. (a) Energen Corp. Valero Energy Corp. Pharmaceuticals - 1.89% Perrigo Co. Real Estate Investment Trusts (REITs) - 6.58% Gaming & Leisure Properties, Inc. Iron Mountain, Inc. Lamar Advertising Co. Road & Rail - 1.04% Ryder System, Inc. Software - 1.26% CDK Global, Inc. Specialty Retail - 2.68% Advance Auto Parts, Inc. Textiles, Apparel & Luxury Goods - 3.67% Hanesbrands, Inc. PVH Corp. Trading Companies & Distributors - 1.66% United Rentals, Inc. (a) Water Utilities - 2.40% American Water Works Company, Inc. Total Common Stocks (Cost $49,433,522) $ SHORT-TERM INVESTMENTS - 0.31% Money Market Funds - 0.31% Fidelity Institutional Money Market Portfolio - Institutional Class, 0.28% $ Total Short-Term Investments (Cost $200,225) $ Total Investments (Cost $49,633,747) - 100.25% $ Liabilities in Excess of Other Assets - (0.25)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) - Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedule of Investments. Keeley Mid Cap Dividend Value Fund Schedule of Investments December 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 97.27% Auto Components - 2.03% Autoliv, Inc. $ Capital Markets - 2.95% Ameriprise Financial, Inc. Federated Investors, Inc. Legg Mason, Inc. Chemicals - 2.87% FMC Corp. RPM International, Inc. Commercial Banks - 5.42% Associated Banc-Corp. BOK Financial Corp. Comerica, Inc. UMB Financial Corp. Commercial Services & Supplies - 3.31% Dun & Bradstreet Corp. Republic Services, Inc. Ritchie Bros. Auctioneers, Inc. Communications Equipment - 1.46% Harris Corp. Construction Materials - 2.66% Vulcan Materials Co. Consumer Finance - 1.44% Discover Financial Services Containers & Packaging - 1.40% WestRock Co. Diversified Financial Services - 1.94% CIT Group, Inc. Electric Utilities - 1.05% PPL Corp. Electronic Equipment, Instruments & Components - 0.74% Dolby Laboratories, Inc. Energy Equipment & Services - 1.02% Superior Energy Services, Inc. Food Products - 2.08% ConAgra Foods, Inc. Ingredion, Inc. Gas Utilities - 3.30% National Fuel Gas Co. Questar Corp. UGI Corp. Health Care Equipment & Supplies - 2.63% St. Jude Medical, Inc. Teleflex, Inc. Health Care Providers & Services - 3.77% AmerisourceBergen Corp. CIGNA Corp. Hotels, Restaurants & Leisure - 0.97% Wyndham Worldwide Corp. Industrial Conglomerates - 2.05% ITT Corp. Insurance - 5.17% Arthur J. Gallagher & Co. Lincoln National Corp. Reinsurance Group of America, Inc. IT Services - 6.75% Broadridge Financial Solutions, Inc. Computer Sciences Corp. CSRA, Inc. Fidelity National Information Services, Inc. Total System Services, Inc. Leisure Equipment & Products - 1.07% Hasbro, Inc. Machinery - 2.50% Oshkosh Corp. Snap-On, Inc. Media - 4.27% Scripps Networks Interactive, Inc. TEGNA, Inc. Time, Inc. Multi-Utilities - 3.54% MDU Resources Group, Inc. NRG Energy, Inc. OGE Energy Corp. Oil, Gas & Consumable Fuels - 3.94% Cabot Oil & Gas Corp. Energen Corp. EQT Corp. HollyFrontier Corp. Real Estate Investment Trusts (REITs) - 15.89% Alexandria Real Estate Equities, Inc. Brixmor Property Group, Inc. Corrections Corporation of America DDR Corp. EPR Properties Equity Lifestyle Properties, Inc. Healthcare Trust of America, Inc. Iron Mountain, Inc. Lamar Advertising Co. Spirit Realty Capital, Inc. Xenia Hotels & Resorts, Inc. Road & Rail - 1.16% Ryder System, Inc. Semiconductors & Semiconductor Equipment - 2.78% Avago Technologies Ltd. Linear Technology Corp. Software - 0.72% Jack Henry & Associates, Inc. Specialty Retail - 2.19% American Eagle Outfitters Foot Locker, Inc. Textiles, Apparel & Luxury Goods - 1.32% Ralph Lauren Corp. Transportation Infrastructure - 1.61% Macquarie Infrastructure Company LLC Water Utilities - 1.27% American Water Works Company, Inc. Total Common Stocks (Cost $29,270,771) $ EXCHANGE TRADED FUNDS - 0.48% Diversified Financial Services - 0.48% iShares Russell Mid Cap Value Index Fund $ Total Exchange Traded Funds (Cost $164,029) $ SHORT-TERM INVESTMENTS - 2.19% Money Market Funds - 2.19% Fidelity Institutional Money Market Portfolio - Institutional Class, 0.28% $ Total Short-Term Investments (Cost $784,841) $ Total Investments (Cost $30,219,641) - 99.94% $ Other Assets in Excess of Liabilities - 0.06% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedule of Investments. Keeley All Cap Value Fund Schedule of Investments December 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 99.78% Aerospace & Defense - 2.05% United Technologies Corp. $ Beverages - 4.78% Molson Coors Brewing Co. Pepsico, Inc. Biotechnology - 3.42% Baxalta, Inc. Capital Markets - 2.39% Silvercrest Asset Management Group, Inc. Chemicals - 1.88% Ashland, Inc. Commercial Banks - 6.58% BOK Financial Corp. Hanmi Financial Corp. UMB Financial Corp. Consumer Finance - 4.71% Discover Financial Services SLM Corp. (a) Diversified Financial Services - 2.51% Air Lease Corp. Electrical Equipment - 1.93% Regal Beloit Corp. Electronic Equipment, Instruments & Components - 1.84% Knowles Corp. (a) Energy Equipment & Services - 1.64% Dril-Quip, Inc. (a) Food Products - 1.91% Mondelez International, Inc. Gas Utilities - 2.08% Questar Corp. Health Care Equipment & Supplies - 6.90% Baxter International, Inc. Medtronic PLC Wright Medical Group N.V. (a) Health Care Providers & Services - 1.50% Express Scripts Holding Co. (a) Hotels, Restaurants & Leisure - 2.27% Del Taco Restaurants, Inc. (a) Industrial Conglomerates - 1.84% Johnson Controls, Inc. Insurance - 9.16% Ace Ltd. Allied World Assurance Company Holdings, AG Hanover Insurance Group, Inc. Reinsurance Group of America, Inc. IT Services - 4.20% Fidelity National Information Services, Inc. Paypal Holdings, Inc. (a) Leisure Products - 1.53% Vista Outdoor, Inc. (a) Life Sciences Tools & Services - 2.91% Agilent Technologies, Inc. Media - 5.62% E.W. Scripps Company TEGNA, Inc. Tribune Co. Metals & Mining - 1.75% Kaiser Aluminum Corp. Multi-Utilities - 4.58% MDU Resources Group, Inc. NRG Energy, Inc. Oil, Gas & Consumable Fuels - 3.30% EOG Resources, Inc. Occidental Petroleum Corp. Pharmaceuticals - 12.33% Mylan N.V. (a) Perrigo Co. Pfizer, Inc. Teva Pharmaceutical Industries Ltd. - ADR Zoetis, Inc. Real Estate Investment Trusts (REITs) - 1.93% Equity Commonwealth (a) Technology Hardware, Storage & Peripherals - 2.24% Hewlett Packard Enterprise Co. Total Common Stocks (Cost $79,577,503) $ SHORT-TERM INVESTMENTS - 0.00% Money Market Funds - 0.00% Fidelity Institutional Money Market Portfolio - Institutional Class, 0.28% $ Total Short-Term Investments (Cost $746) $ Total Investments (Cost $79,578,249) - 99.78% $ Other Assets in Excess of Liabilities - 0.22% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedule of Investments. Keeley Funds, Inc. Notes to the Schedule of Investments December 31, 2015 (Unaudited) 1)Securities Lending Keeley Funds, Inc. (the “Funds”) may lend their portfolio securities to banks, brokers and dealers. This activity is subject to an agreement where U.S. Bank, N.A. acts as the Funds’ agent. When loaning securities, the Fund retains the benefits of owning the securities, including the economic equivalent of dividends or interest generated by the security. Pursuant to this agreement, income earned from the securities lending program is paid to the Fund, net of any fees paid to U.S. Bank N.A. Lending of the Funds’ securities exposes the Funds to risks such as the following: (i) the borrower may fail to return the loaned securities, (ii) the borrower may not be able to provide additional collateral in instances when the value of the collateral is less than the loaned securities, (iii) the Funds may experience delays in recovery of the loaned securities or delays in access to collateral, or (iv) the Funds may experience losses related to the reinvestment of collateral. To minimize certain of these risks, the borrower must agree to maintain collateral with the Funds’ custodian, marked-to-market daily, in the form of cash and/or U.S. government obligations, in an amount at least equal to 100% of the market value of securities. The value of the collateral requirement is determined based upon the closing price of a borrowed security, with the collateral balance adjusted the following business day. Although there is no specified time limit regarding how long a security may be on loan, the Funds or the borrower may request that a security on loan be returned at any time. If the Funds’ request that a specific security be returned, and the borrower fails to return such security, the Funds will be able to retain the borrower’s collateral. As of December 31, 2015, KSCVF received cash collateral for the common stock out on loan of $12,618,914 which is available to offset the market value of KSCVF securities on loan of $12,123,666. The investment of this cash collateral into a repurchase agreement and money market funds is presented in KSCVF’s Schedule of Investments as “Investments Purchased with Proceeds from Securities Lending Collateral”. KSDVF, KSMVF, KMCVF, KMDVF and KACVF did not have any securities on loan as of December 31, 2015. 2)Significant Accounting Policies The Funds have performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of each Fund’s investments.These inputs are summarized in the following three broad categories: Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Funds have access at the date of measurement. Level 2 — Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Funds’ own assumptions that market participants would use to price the asset or liability based on the best available information. Keeley Small Cap Value Fund Level 1 Level 2 Level 3 Total Common Stocks* $ $
